Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “build environment” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “the one or more machine learning models” lacks sufficient antecedent basis in the claims.
Regarding claim 4, it is unclear if the recitation of “an ontology server” claims antecedence to the ontology server of claim 3, or if a new server is being recited.
Regarding claim 4, it is unclear if the recited machine learning models are associated with or claim antecedence to the machine learning model of claim 3.
Regarding claims 5-6, the step “Determining whether to generate one or more machine learning models” lacks sufficient antecedent basis in the claims. Claim 4 recites generating the models, but there is no recitation of a determination whether to do so.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa (US20190121801) in view of Bowers (US8204903).
Regarding claim 1, Jethwa teaches a method for user actuated optimization of a built environment scenario, comprising:
Receiving, from a user, an optimization objective associated with a built environment (Figure 5F);
Performing semantic problem interpretation based on the optimization objective (¶63); and
Providing an optimization output to the user (¶89).
Jethwa does not disclose wherein the optimization objective is semantically optimized.
However, Bowers discloses performing semantic optimization on a query in order to allow for more efficient execution (col. 2, lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to perform semantic optimization for the optimization objective of Jethwa in order to allow the query of Jethwa to be analyzed more efficiently.
Regarding claim 11, Jethwa as modified teaches all of the limitations of claim 1, wherein
The optimization objective comprises a structured natural language statement (Figure 5F).
Regarding claim 12, Jethwa as modified teaches all of the limitations of claim 1, further comprising
Transmitting a command to an element of the built environment, the command comprising a setting based on the optimization output (¶91).
Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa (US20190121801) in view of Bowers (US8204903), further in view of Gupta (US20170211837).
Regarding claim 2, Jethwa as modified teaches all of the limitations of claim 1, wherein performing semantic problem interpretation based on the optimization objective comprises:
Selecting one or more optimization variables, wherein each optimization variable is associated with the built environment via a domain information model (Figure 5F – The query establishes variables associated with the built environment and the entire environment as represented in Jethwa can be considered a domain information model).
Jethwa does not explicitly disclose the determination of constraints, endogenous, or exogenous variables.
However, it is known in optimization to perform an optimization routine for a built environment by utilizing (1) constraints, (2) endogenous variables, and (3) exogenous variables, all related to the built environment (see ¶43 of Gupta, where                                 
                                    
                                        
                                            y
                                        
                                        
                                            j
                                        
                                    
                                
                             indicates zone temperature (endogenous),                                 
                                    u
                                
                             represents the heat input (exogenous), and                                 
                                    m
                                    i
                                    n
                                    i
                                    m
                                    i
                                    z
                                    e
                                
                             imposes one or more constraints on the function) in order to achieve an optimization objective.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such routine optimization methods in Jethwa in order to perform the recited optimization in Jethwa.
Regarding claim 13, Jethwa as modified teaches all of the limitations of claim 12, but does not teach the particulars of claim 13.
However, Gupta discloses the application of such optimization routines to HVAC system elements, where the setting is a run schedule (¶65-66, an HVAC system is run to obtain an optimal temperature, which constitutes a run schedule. The system is scheduled to run until the temperature is reached).
Claim(s) 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa (US20190121801) in view of Bowers (US8204903), further in view of Gupta (US20170211837), further in view of Moussas (Moussas V.C. et. al, “DESIGN OF AN ONTOLOGY FOR SIMULATION WORKFLOW OPTIMIZATION”, 5th International Conference on Experiments/Process/System Modeling/Simulation/Optimization, Athens, 3-6 July, 2013).
Regarding claim 3, Jethwa as modified teaches all of the limitations of claim 2, but does not disclose the particulars of claim 3.
However, Moussas discloses that structuring an optimization workflow can include selecting one or more simulation models associated with the one or more optimization variables from a plurality of simulation models registered with an ontology server (Figures 1-9: An appropriate methodology is selected from an ontology) and generating simulation output data based on the one or more machine learning models (Figure 4) so that an appropriate optimization tool can be automatically selected for a given problem (Section 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to structure the program of Jethwa such that an optimization methodology is automatically selected per Moussas in order to automate the entire process of optimization.
Regarding claims 7-8, Jethwa as modified teaches all of the limitations of claim 1, wherein performing semantic optimization comprises:
Providing simulation data to an optimization model and generating, via the optimization model, the optimization output (Figure 2: 215 is simulation data and Figure 5E shows generated optimization output).
Jethwa does not explicitly disclose model selection and configuration determination.
However, Moussas discloses that structuring an optimization workflow can include selecting one or more simulation models associated with the one or more optimization variables from a plurality of simulation models registered with an ontology server (Figures 1-9: An appropriate methodology is selected from an ontology), determining one or more configurations for the selected optimization model (Figures 4-5) and generating simulation output data based on the one or more machine learning models (Figure 4) so that an appropriate optimization tool can be automatically selected for a given problem (Section 4), wherein the optimization model is a genetic algorithm (Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to structure the program of Jethwa such that an optimization methodology is automatically selected per Moussas in order to automate the entire process of optimization.
Regarding claim 9, Jethwa as modified teaches all of the limitations of claim 8, wherein
Selecting the optimization model comprises receiving a selection of the optimization model from the user (Moussas, Figure 7: the algorithm can be selected by a user).
 Regarding claim 10, Jethwa as modified teaches all of the limitations of claim 9, wherein
Determining one or more configurations for the selected optimization model comprises receiving the one or more configurations from the user (Moussas, Figure 7: configurations can be user selected).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa (US20190121801) in view of Bowers (US8204903), further in view of Gupta (US20170211837), further in view of Moussas (Moussas V.C. et. al, “DESIGN OF AN ONTOLOGY FOR SIMULATION WORKFLOW OPTIMIZATION”, 5th International Conference on Experiments/Process/System Modeling/Simulation/Optimization, Athens, 3-6 July, 2013), further in view of Jain (US10162850).
Regarding claim 4, Jethwa as modified teaches all of the limitations of claim 2, but does not teach the particulars of claim 4.
However, Jain recognizes evaluating selected machine learning models and if the models are substandard, retraining or creating new models to generate the output data results in minimization of computing resources (“Note, in some embodiments, one or more evaluators may be provided to evaluator the result of the evaluations—evaluators that evaluation the quality of the evaluation results. Accordingly, in one or more of the various embodiments, if one or more evaluations are determined to substandard, the ML models associated with those substandard evaluations may be determined so they may be retrained. Or, in one or more of the various embodiments, new ML models may be generated. Accordingly, this optimized automated selection of ML models for re-training or creation of new ML models, minimizes the amount computing resources, such as, processor time, storage, network bandwidth, or the like, that is required by the machine learning engine.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement an evaluator in Jethwa as modified such that each model is evaluated, and if no model performs sufficiently, a new model is generated according to the necessary parameters in order to generate the simulation output data, in order to increase computational efficiency.
Regarding claim 5, Jethwa as modified teaches all of the limitations of claim 4, wherein
Determining whether to generate one or more machine learning models comprises
Determining to create one machine learning model with multiple outputs (Figure 5E of Jethwa shows multiple outlets and Jethwa as modified creates one machine learning model).
Regarding claim 6, Jethwa as modified teaches all of the limitations of claim 4, wherein
Determining whether to generate one or more machine learning models comprises
Determining a plurality of machine learning models, wherein each machine learning model of the plurality has a single output (see Jain, (“Note, in some embodiments, one or more evaluators may be provided to evaluator the result of the evaluations—evaluators that evaluation the quality of the evaluation results. Accordingly, in one or more of the various embodiments, if one or more evaluations are determined to substandard, the ML models associated with those substandard evaluations may be determined so they may be retrained. Or, in one or more of the various embodiments, new ML models may be generated. Accordingly, this optimized automated selection of ML models for re-training or creation of new ML models, minimizes the amount computing resources, such as, processor time, storage, network bandwidth, or the like, that is required by the machine learning engine.” Each of a plurality of models is evaluated and then each model which is substandard is retrained or a new model therefor is generated. Each model has some output, therefore has some singular, or single, output).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20110057929) in view of Park (US20140148955).
Regarding claims 14-16, Chen teaches 
Retrieving a semantic domain model of a built environment (¶19-20, ¶40);
Rendering a three dimensional model of the built environment in a graphical user interface based on the semantic domain model of the built environment (¶40);
Receiving, via the graphical user interface, a selection of an element of the three dimensional model (¶25).
Chen does not disclose the consumption view.
However, Park discloses wherein a selection within a graphical user interface of a built environment results in the viewing of consumption data for the selected element (Figure 4: Room load), wherein the consumption data relates to electricity consumption (Figure 4: Room load), further comprising, rendering, within the graphical user interface, a hierarchical view of the built environment, wherein the hierarchical view includes a plurality of graphical user interface elements each associated within an element of the built environment (Figure 3) which allows for easy component installation in the real built environment (¶150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the user interactability of Park in the domain modeling service of Chen in order to provide a full service which allows for easy component installation in real built environments where HVAC component installation and operation is necessary and critical.
Such a modification would provide for performance management in the built environment, wherein the hierarchical view is based on the semantic domain model, where each element is based on the semantic domain model.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa (US20190121801) in view of Moussas (Moussas V.C. et. al, “DESIGN OF AN ONTOLOGY FOR SIMULATION WORKFLOW OPTIMIZATION”, 5th International Conference on Experiments/Process/System Modeling/Simulation/Optimization, Athens, 3-6 July, 2013).
Regarding claim 17, Jethwa discloses a method for providing performance management in a built environment, comprising:
Retrieving a semantic domain model of a built environment (Figure 2: 220, 230);
Receiving, via a graphical user interface, an optimization scenario comprising one or more optimization features in a natural language format (Figure 5F); and
Providing, via the graphical user interface, an optimization output (Figure 5F).
Jethwa does not disclose the construction and selection of machine learning models and algorithms.
However, Moussas discloses that structuring an optimization workflow can include constructing, based on the optimization scenario, one or more machine learning models and selecting an optimization algorithm based on the one or more machine learning models (Figures 1-9: an optimization construct is determined, machine learning model selected, and optimization algorithm selected, so that an appropriate optimization tool can be automatically selected for a given problem (Section 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to structure the program of Jethwa such that an optimization methodology is automatically selected per Moussas in order to automate the entire process of optimization.
Regarding claim 18, Jethwa as modified teaches all of the limitations of claim 17, wherein
The optimization scenario comprises a structured natural language statement (Figure 5F).
Regarding claim 19, Jethwa as modified teaches all of the limitations of claim 18, wherein
The graphical user interface comprises a plurality of user interface elements (Figure 5G, A, B, D, 505);
Each respective user interface element of the plurality of user interface elements is configured to cause a respective selection element to be displayed within the graphical user interface (Figure 5G: 560 and see Figure 5E: 505, which lists selection elements), and
Each respective selection element is configured to receive a selection of an optimization target structure (Figure 5G: 570 and Figure 5G: 505, which receives a selection of optimization targets).
Regarding claim 20, Jethwa as modified teaches all of the limitations of claim 19, wherein
The structured natural language statement is created using one or more of the plurality of user interface elements (Figure 5G: 505).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763